UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 1/31/09 (Unaudited) CONVERTIBLE BONDS AND NOTES (78.4%)(a) Principal amount Value Advertising and marketing services (1.2%) Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 $6,700,000 $5,502,375 Aerospace and defense (2.3%) L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 2,200,000 1,322,750 L-1 Identity Solutions, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2027 5,870,000 3,529,338 Triumph Group, Inc. cv. sr. unsec. sub. notes 2 5/8s, 2026 1,500,000 1,488,750 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 3,800,000 3,771,500 Airlines (0.6%) Pinnacle Airlines Corp. cv. sr. notes 3 1/4s, 2025 3,700,000 2,568,022 Automotive (0.7%) Ford Motor Co. cv. sr. notes 4 1/4s, 2036 13,500,000 3,105,000 Beverage (0.6%) Central European Distribution Corp. cv. sr. unsec. unsub. notes 3s, 2013 5,800,000 2,631,750 Biotechnology (6.4%) Amgen, Inc. 144A cv. sr. notes 3/8s, 2013 8,800,000 7,987,672 Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 2,700,000 1,390,500 Cubist Pharmaceuticals, Inc. cv. sub. notes 2 1/4s, 2013 5,609,000 4,914,882 Integra LifeSciences Holdings 144A cv. sr. notes 2 3/4s, 2010 8,000,000 6,880,000 Kendle International, Inc. cv. sr. notes 3 3/8s, 2012 7,800,000 5,265,780 MannKind Corp. cv. sr. unsec. notes 3 3/4s, 2013 4,600,000 2,288,500 Broadcasting (0.5%) Central European Media Enterprises, Ltd. 144A cv. company guaranty sr. bonds 3 1/2s, 2013 (Bermuda) 5,400,000 2,241,000 Chemicals (0.4%) ShengdaTech, Inc. 144A cv. sr. notes 6s, 2018 (China) 4,000,000 1,790,000 Coal (2.2%) Patriot Coal Corp. 144A cv. sr. notes 3 1/4s, 2013 12,000,000 6,390,000 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000,000 3,418,750 Commercial and consumer services (0.3%) Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 1,440,000 Communications equipment (0.8%) ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 3,403,000 Computers (4.5%) Anixter International, Inc. 144A cv. sr. notes 1s, 2013 6,800,000 4,666,500 Cray, Inc. cv. sr. sub. notes 3s, 2024 2,000,000 1,865,000 Cray, Inc. 144A cv. sr. sub. notes 3s, 2024 4,600,000 4,289,500 EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 5,800,000 5,452,000 SPSS, Inc. 144A cv. sub. notes 2 1/2s, 2012 4,800,000 3,942,000 Consumer finance (0.6%) Dollar Financial Corp. 144A cv. sr. notes 2 7/8s, 2027 6,000,000 2,520,000 Consumer goods (1.0%) Chattem, Inc. cv. sr. notes 1 5/8s, 2014 3,100,000 2,844,250 Chattem, Inc. 144A cv. sr. notes 1 5/8s, 2014 2,000,000 1,835,000 Electrical equipment (0.9%) WESCO International, Inc. cv. sr. debs. Ser. *, 2 5/8s, 2025 1,700,000 1,468,375 WESCO International, Inc. 144A cv. sr. debs. 2 5/8s, 2025 2,900,000 2,504,875 Electronics (3.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 10,200,000 3,174,750 Intel Corp. 144A cv. sub. bonds 2.95s, 2035 10,700,000 8,198,875 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 6,300,000 3,354,750 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 4,000,000 2,290,800 Energy (oil field) (2.6%) Flotek Industries, Inc. cv. company guaranty sr. notes 5 1/4s, 2028 4,000,000 1,260,000 Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 1,072,500 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 (Switzerland) 11,550,000 9,138,938 Energy (other) (1.1%) Covanta Holding Corp. cv. sr. debs. 1s, 2027 3,700,000 3,158,875 Suntech Power Holdings Co., Ltd. 144A cv. sr. unsec. notes 3s, 2013 (China) 4,000,000 1,670,000 Entertainment (1.6%) Lions Gate Entertainment Corp. cv. sr. unsec. sub. notes stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 1,300,000 890,500 Lions Gate Entertainment Corp. 144A cv. sr. unsec. sub. notes stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 5,800,000 3,973,000 Regal Entertainment Group 144A cv. sr. unsec. notes 6 1/4s, 2011 2,540,000 2,209,800 Financial (1.8%) MGIC Investment Corp. 144A cv. jr. unsec. sub. debs. 9s, 2063 9,640,000 3,205,300 Prudential Financial, Inc. cv. sr. unsec. notes FRN 0.366s, 2037 5,170,000 4,963,200 Food (2.1%) Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 5,655,000 4,361,702 Tyson Foods, Inc. cv. sr. unsec. notes 3 1/4s, 2013 6,035,000 5,154,192 Forest products and packaging (0.7%) Sino-Forest Corp. 144A cv. sr. notes 5s, 2013 (Canada) 5,000,000 3,265,500 Health care (1.0%) LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 6,400,000 4,528,000 Health-care services (2.6%) BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 2,900,000 2,983,375 Dendreon Corp. 144A cv. sr. sub. notes 4 3/4s, 2014 4,000,000 1,935,000 Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 6,000,000 2,790,000 United Therapeutics Corp. cv. sr. notes 1/2s, 2011 500,000 513,125 United Therapeutics Corp. 144A cv. sr. notes 1/2s, 2011 3,500,000 3,591,875 Homebuilding (0.9%) Forest City Enterprises, Inc. cv. notes 3 5/8s, 2011 (R) 3,100,000 1,824,660 Forest City Enterprises, Inc. 144A cv. notes 3 5/8s, 2011 (R) 3,500,000 2,060,100 Investment banking/Brokerage (1.6%) Affiliated Managers Group 144A cv. sr. notes 3.95s, 2038 6,000,000 4,170,000 KKR Financial Holdings, LLC cv. sr. notes 7s, 2012 8,810,000 3,083,500 Manufacturing (1.0%) General Cable Corp. cv. company guaranty 7/8s, 2013 7,100,000 4,544,000 Media (0.6%) Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 6,700,000 2,925,220 Medical services (1.4%) Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 6,500,000 4,452,500 Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 3,738,000 1,925,070 Medical technology (4.5%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 6,000,000 2,512,500 EPIX Medical, Inc. cv. sr. notes 3s, 2024 (F) 3,300,000 990,000 EPIX Medical, Inc. 144A cv. sr. notes 3s, 2024 (F) 4,300,000 1,290,000 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 9,300,000 5,950,140 Medtronic, Inc. cv. sr. notes 1 5/8s, 2013 2,200,000 1,938,750 Medtronic, Inc. 144A cv. sr. notes 1 5/8s, 2013 8,500,000 7,436,650 Metal fabricators (0.5%) USEC, Inc. cv. sr. unsec. notes 3s, 2014 4,100,000 2,150,040 Metals (1.1%) Coeur d'Alene Mines Corp. cv. sr. unsec. notes 3 1/4s, 2028 7,500,000 2,025,000 Newmont Mining Corp. cv. sr. notes 3s, 2012 2,500,000 2,765,625 Oil and gas (3.9%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 6,200,000 3,138,750 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 9,400,000 4,876,250 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 7,590,000 5,432,922 St. Mary Land & Exploration Co. cv. sr. notes 3 1/2s, 2027 5,500,000 4,076,875 Pharmaceuticals (2.8%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 6,747,000 5,853,023 King Pharmaceuticals, Inc. cv. company guaranty sr. unsub. notes 1 1/4s, 2026 3,300,000 2,380,125 Teva Pharmaceutical Finance, LLC cv. company guaranty sr. unsec. debs Ser. C, 1/4s, 2026 4,500,000 4,460,625 Real estate (1.6%) Alexandria Real Estate Equities, Inc. 144A cv. sr. notes 3.7s, 2027 (R) 4,000,000 2,900,000 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (R) 9,600,000 864,000 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 6,200,000 3,207,880 Regional Bells (1.1%) Qwest Communications International, Inc. cv. sr. unsec. notes 3 1/2s, 2025 5,800,000 4,951,750 Retail (3.9%) Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 1,800,000 461,250 Charming Shoppes 144A cv. sr. unsec. notes 1 1/8s, 2014 3,800,000 973,750 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 4,400,000 2,579,500 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 2,600,000 1,524,250 Pier 1 Imports, Inc. cv. sr. unsec. notes company guaranty 6 3/8s, 2036 5,000,000 1,406,250 RadioShack Corp. 144A cv. sr. notes 2 1/2s, 2013 5,579,000 4,755,540 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,885,000 990,675 United Auto Group, Inc. 144A cv. sr. sub. notes 3 1/2s, 2026 7,800,000 4,884,750 Software (5.7%) Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 5,400,000 3,294,000 Cadence Design Systems, Inc. 144A cv. sr. notes 1 1/2s, 2013 5,100,000 2,709,375 Macrovision Corp. cv. sr. notes 2 5/8s, 2011 3,770,000 3,053,700 Macrovision Corp. 144A cv. sr. notes 2 5/8s, 2011 3,000,000 2,430,000 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 10,500,000 7,113,750 Symantec Corp. cv. sr. unsec. notes 1s, 2013 7,100,000 6,842,625 Technology (2.1%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 3,422,000 684,400 CACI International, Inc. 144A cv. sr. sub. notes 2 1/8s, 2014 3,720,000 3,608,400 ON Semiconductor Corp. cv. company guaranty sub. notes 2 5/8s, 2026 785,000 493,569 ON Semiconductor Corp. 144A cv. sr. sub. notes 2 5/8s, 2026 7,000,000 4,426,100 Telecommunications (2.9%) Equinix, Inc. cv. sub. notes 3s, 2014 3,900,000 2,457,000 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 7,675,000 3,117,969 NII Holdings, Inc. cv. sr. unsec. notes 2 3/4s, 2025 2,000,000 1,762,500 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,500,000 2,331,875 NII Holdings, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2025 3,800,000 3,348,750 Telephone (1.3%) Leap Wireless International, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 8,810,000 5,825,613 Waste Management (1.2%) Waste Connections, Inc. cv. sr. notes 3 3/4s, 2026 4,900,000 5,132,750 Waste Connections, Inc. 144A cv. sr. notes 3 3/4s, 2026 427,000 447,283 Total convertible bonds and notes (cost $519,202,260) CONVERTIBLE PREFERRED SECURITIES (12.8%)(a) Shares Value Banking (1.5%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 5,400 $2,808,000 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 6,275 3,997,175 Building materials (0.7%) Stanley Works (The) 5.125% units cv. ARP 5,531,000 3,184,473 Chemicals (0.4%) Celanese Corp. $1.063 cum. cv. pfd. 112,400 1,594,956 Electric utilities (1.2%) Entergy Corp. $3.813 cv. pfd. 112,700 5,478,347 Financial (%) Fannie Mae Ser. 04-1, 5.375% cv. pfd. 100 100,000 Food (0.9%) Bunge, Ltd. 5.125% cum. cv. pfd. 9,300 4,235,220 Investment banking/Brokerage (%) Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 13,400 9,648 Metals (2.4%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 101,000 4,696,500 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 191,460 5,875,429 Oil and gas (0.5%) McMoRan Exploration Co. $6.75 cum. cv. pfd. 55,900 2,464,463 Pharmaceuticals (1.3%) Mylan, Inc. 6.50% cv. pfd. 7,750 5,802,534 Power producers (1.0%) NRG Energy, Inc. 5.75% cv. pfd. 20,300 4,393,123 Real estate (0.7%) Digital Realty Trust, Inc. $1.094 cv. pfd. 186,500 3,158,844 Telecommunications (1.4%) Crown Castle International Corp. $3.125 cum. cv. pfd. 150,000 6,337,500 Tobacco (0.8%) Universal Corp. 6.75% cv. pfd. 4,788 3,429,405 Total convertible preferred securities (cost $108,264,278) UNITS (1.5%)(a) Units Value ELF (Enhanced Liquid Facility) Special Financing, Ltd. 144A cv. units FRN Ser. B, 2.346s, 2009 (Cayman Islands) 75 $6,600,000 Total units (cost $7,491,598) COMMON STOCKS (0.6%)(a) Shares Value Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 $312,500 Trian Acquisition I Corp. (Unit) (NON) 250,000 2,355,000 Total common stocks (cost $5,000,000) SHORT-TERM INVESTMENTS (7.1%)(a) Shares Value Federated Prime Obligations Fund 31,883,268 $31,883,268 Total short-term investments (cost $31,883,268) TOTAL INVESTMENTS Total investments (cost $671,841,404) (b) NOTES (a) Percentages indicated are based on net assets of $448,068,505 . (b) The aggregate identified cost on a tax basis is $670,203,298, resulting in gross unrealized appreciation and depreciation of $6,649,839 and $226,894,047, respectively, or net unrealized depreciation of $220,244,208. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Adjustable Rate Preferred Stock (ARP) and Floating Rate Notes (FRN) are the current interest rates at January 31, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $34,238,268 $ Level 2 413,440,822 Level 3 2,280,000 Total $449,959,090 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of January 31, 2009: Investment in securities Other financial instruments Balance as of October 31, 2008 $ $ Accrued discounts/premiums Realized gain/loss Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3 2,280,000 Balance as of January 31, 2009 $2,280,000 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible-Income Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009
